White, C. J.
This is an appeal by Terry Carpenter, a taxpayer and owner of urban real property in Scotts Bluff County, and by Terry Carpenter, Inc., a Nebraska corporation, owning both rural and urban real property in Scotts Bluff County, from the decision of the State Board of Equalization and Assessment of the State of Nebraska, made on July 28, 1964.
The record shows that after two preliminary meetings, the State Board of Equalization and Assessment, which will hereafter be referred to as the Board, decided that it *614would be necessary to call in all the counties' of - the state for the hearing before the Board in order to perform its official statutory function. The Board approved a statutory notice of hearing, to be sent to each county and informed each county that its representatives would be given an opportunity at a scheduled time to show why the assessed valuations of urban and rural real estate, in their county, as shown by the 1964 abstract of assessment rolls previously submitted to the Board, should not be increased or decreased. These notices also stated that particular attention would be focused on the sales assessment ratio for sales prepared by the state Tax Commissioner’s office for each county'in the years 1960,1961,1962, and 1963. Pursuant to these notices, the Board conducted public hearings on July 21, July 22, July 23, July 24, and July 25, 1964. On these dates representatives of all 93 counties appeared before the Board and the testimony of these representatives was incorporated into' the minutes of the Board and is a part of the record before this court on appeal.
Subsequently on July 28, 1963, the Board again met. The Board acted upon a motion, which was unanimously carried, and recited that, upon consideration of the testimony of the 93 counties, the statistical data available to the Board, the personal knowledge of the members of the Board, and the requirements of section 77-112, R. R. S. 1943, and other applicable law, the Board found: “(1) That the sales assessment ratio, as computed, is not an entirely reliable guide, even if it were possible to use a single factor in making determinations; (2) that there is insufficient evidence to show that the various individual counties are not valuing property for taxation purposes at actual value, such actual value being defined by statute; and (3) that the abstracts of assessment as submitted by the various counties conform to law. * * * The State Board of Equalization and Assessment, therefore, accepts as conforming to law the abstracts of assessment of real and personal property *615submitted by the various counties to the office of the State Tax Commissioner and approve each of the same.” (Emphasis supplied.)
The appellant, Terry Carpenter, on behalf of himself and Terry Carpenter, Inc., appeared before the Board and requested the Board to equalize the assessment of property in Nebraska to make it conform to law, that is, 35 percent of actual value. From the action of the Board, heretofore recited, the appellants have taken this appeal.
The appellants’ assignments of error, summarized, contend that the Board acted arbitrarily and capriciously and not within the law in failing to equalize the valuations of real property among the various counties and that its order did not conform to law in that it did not equalize the values of real property to bring them to the required statutory assessed rate of 35 percent of actual value. At this point, we examine the applicable principles of law involved so that we may proceed to an examination of the pertinent evidence in the case with the proper yardsticks in mind. The Constitution of this state provides that necessary revenue shall be raised by taxation in such a manner as the Legislature may direct. It provides also that taxes shall be levied uniformly and proportionately upon all tangible property. It further provides that the Legislature may prescribe standards and methods for the determination of the value of real and other tangible property at uniform and proportionate values. Art. VIII, § 1, Constitution. Pursuant to these provisions, the Legislature has provided the method of determining the value of tangible property for tax purposes. Section 77-112, R. R. S. 1943, provides as follows: “Actual value of property for taxation shall mean and include the value of property for taxation that is ascertained by using the following formula where applicable: (1) Earning capacity of the property; (2) relative location; (3) desirability and functional use; (4) reproduction cost less depreciation; *616(5) comparison with other properties of known or recognized value; and (6) market value in the ordinary course of trade.” In our scheme of taxation, the Board acts upon the abstracts of tax assessments furnished by each of the counties. The original determination as to actual value under the statutory standard is the function of a county board of equalization. The determination of each individual county as to actual value within its county is clothed with a presumption of validity and, in the absence of evidence to the contrary, may be accepted by the Board as conforming to the law. It is fundamental that the Board has no power to readjust individual valuations within the county. It can only act to equalize the assessments- between different counties in order to achieve the constitutional objective of uniform and proportionate valuations over the whole state. As we see it, the primary duty of the Board is to establish uniformity between the various counties. The basic powers and duties of the Board are set out in the applicable statute, section 77-506, R. R. S. 1943, which states- in part as- follows-: “The State Board of Equalization and Assessment shall proceed to- examine the abstracts of real and. personal property assessed for taxation in the several counties of the state, including the railroads- and pipe lines entirely within such county, and all other property, and shall equalize such assessment so as to make the same conform to law. For that purpose, it shall have the power to increase or decrease the assessed valuation of real or personal property of any county or tax district.” (Emphasis supplied.)
The proper relationship, and the distinction in powers between the county boards- of equalization and the Board in this state are set out in S. S. Kresge Co. v. Jensen, 164 Neb. 833, 83 N. W. 2d 569, as follows: “It is the function of the county board of equalization to determine the actual value of the property for taxation purposes. "While the county board of equalization acts- in a quasi-judicial capacity and its valuations are final as to individ*617ual taxpayers unless appealed from, such valuations are subject to the powers of the State Board of Equalization and Assessment, which powers have been described by this court as being purely incidental to a proper equalization of the assessment of the different counties of the state as returned to that body. Hacker v. Howe, 72 Neb. 385, 101 N. W. 255. Both the county board of equalization and the State Board of Equalization and Assessment, however, must give effect to the constitutional requirement that taxes must be levied uniformly and proportionately upon all tangible property. It is evident that actual value and a uniform and proportionate value may not always result in identical results. In dealing with such a situation arising in this state, the Supreme Court of the United States said: ‘This Court holds that the right of the taxpayer whose property alone is taxed at 100 per cent of its true value is to have his assessment reduced to the percentage of that value at which others are taxed even though this is a departure from the requirement of statute. The conclusion is based on the principal that where it is impossible to secure both the standard of the true value, and the uniformity and equality required by law, the latter requirement is to be preferred as the just and ultimate purpose of the law.’ Sioux City Bridge Co. v. Dakota County, 260 U. S. 441, 43 S. Ct. 190, 67 L. Ed. 340, 28 A. L. R. 979. It could well be added that the application of this principle to the findings of the county board of equalization makes it possible for the State Board of Equalization and Assessment to fairly equalize between counties without doing injustice to individual taxpayers.” (Emphasis supplied.)
We have endeavored to give a brief review of the substantive principles applicable to the Board’s determination and the scope of its powers and duties. We next briefly examine the proper rules to be followed by this court in reviewing the determination of the Board. The proper rule is that we may not substitute our judgment for that of the Board. We do not pass upon the rela*618tive merits or the probative force of the evidence in the record. We review the record only to determine if the Board has complied with the requirements of the statute in exercising the powers granted to it by the Legislature. It is only where the record is clear and conclusive that the Board’s action was illegal, contrary to law, arbitrary, and capricious that this court has any power to reverse the findings and the orders of the Board. Laflin v. State Board of Equalization & Assessment, 156 Neb. 427, 56 N. W. 2d 469; County of Buffalo v. State Board of Equalization & Assessment, 158 Neb. 353, 63 N. W. 2d 468; County of Douglas v. State Board of Equalization & Assessment, 158 Neb. 325, 63 N. W. 2d 449. See, also, State ex rel. Sorensen v. State Board of Equalization & Assessment, 123 Neb. 259, 242 N. W. 609.
We next go to the burden of proof that the appellants must meet. When a taxpayer appeals from an action of the Board, the presumption is that the Board faithfully performed its duties and the burden is upon the appellant to prove that the action of the Board was erroneous, arbitrary, capricious, and contrary to the law. County of Buffalo v. State Board of Equalization & Assessment, supra; Hatcher & Co. v. Gosper County, 95 Neb. 543, 145 N. W. 993.
In testing the Board’s action, the ordinary rules applicable to appeals to this court do not apply. A wide latitude of judgment and discretion is vested in the Board. The Board is not bound by the actual record of the evidence taken before it. No particular method or procedure must be followed. No particular kind or standard of evidence is required. It may act upon the knowledge of its own members as to value, on any other information satisfactory to it, and it is entitled to act upon the presumption that the abstracts of assessment returned by the various counties have conformed to the law. County of Grant v. State Board of Equalization & Assessment, 158 Neb. 310, 63 N. W. 2d 459; Fromkin v. State, 158 Neb. 377, 63 N. W. 2d 332.
*619And, further we point out at this time that it can probably always be demonstrated that the Board, in dealing with the intangible concepts of valuation and uniformity, could never reach any mathematically precise result. Such a yardstrick or criterion of equalization can never be accomplished. Approximation, both as to value and uniformity, is all that can be accomplished. Collier v. County of Logan, 169 Neb. 1, 97 N. W. 2d 879. And, we have held that the object of the law of uniformity is accomplished if all of the property within the taxing jurisdiction is assessed at a uniform standard of value. State ex rel. Bee Building Co. v. Savage, 65 Neb. 714, 91 N. W. 716. Actual value is; an intangible concept, is largely a matter of opinion, and there are no yardsticks by which it can be determined with accuracy. S. S. Kresge Co. v. Jensen, supra; H/K Company v. Board of Equalization, 175 Neb. 268, 121 N. W. 2d 382. We note that our present statute on valuation, section 77-112, R. R. S. 1943, broadens the elements that may be considered where applicable, but places no limitations on different elements that may be considered. We recently pointed out in Union Pacific R.R. Co. v. State Board of Equalization & Assessment, 170 Neb. 139, 101 N. W. 2d 892, that the application of the new statute did not change the principle that the judgment as to valuation is largely a matter of opinion and is committed to the sound discretion and judgment of the Board. We have held that substantial compliance with the requirements of equality and uniformity in taxation laid down by the federal and state Constitutions is all that is required and that such provisions are satisfied when designed and manifest departures from the rule are avoided. LeDioyt v. County of Keith, 161 Neb. 615, 74 N. W. 2d 455; 51 Am. Jur., Taxation, § 152, p. 202.
In light of the above principles, have the appellants sustained their burden of proof to show that the Board acted arbitrarily and capriciously and outside of the law, or that its action was a designed and manifest departure *620from the permissible discretion allowed it under the statute and the applicable law thereto? We think not.
■ To meet the burden imposed upon them, the appellants rely almost entirely upon the sales assessment ratio compiled by the state Tax Commissioner as a criterion of valuation and uniformity. Section 77-1320, R. S. Supp., 1963, first enacted in 1945, provides that the register of deeds of each county shall submit to the state Tax Commissioner a report each year showing all sales or transfers of farm lands; and town property. It excluded judicial sales until 1963 when an amendment was passed including them. Although not required by statute, the state Tax Commissioner, Forrest A. Johnson, based on these reports, computed the ratio of sales prices of urban and rural real estate to the assessed values of the same real estate for the years 1960, 1961, 1962, and 1963 in each county. In 1963, the Tax Commissioner prepared a 4-year average ratio of sales prices of rural and urban property to- assessed values in each county. It should be explained that if the total prices of all property sold in any county were equal to the total and actual values of those properties for assessment purposes, the sales assessment ratio would equal 35 percent which corresponds to the legal requirement under the applicable statutes that all property be assessed at 35 percent of actual value. As sales prices exceed the assessed values, the sales assessment ratio- goes down from 35 percent and conversely sale prices lessen the values for assessment purposes and cause the sales assessment ratio to go up from 35 percent. It is true that the state Tax Commissioner prepared the sales assessment ratio. It is also true that the Board summoned the counties in for a hearing with respect to- equalizing their assessments according to this standard. The major portion of the appellants’ argument is the great disparity between the different counties as to these ratio figures. They give us an extensive statistical analysis. For example, they first take the 4-year average sales ratio on rural land *621which is 27.35 percent. They point out that there is a variation on the sales assessment ratio from a high of 36.20 percent in Gage County to a low of 14.83 percent in Thomas County. On urban property, the proportions range from a high of 41.99 percent in Pawnee County to a low of 21.44 percent in Loup County. The urban percentages are based on a statewide average of 28.91 percent. Then, using the 1963 sales alone, appellants again point out a similar disparity between the counties.
This argument is forceful and plausibly persuasive. We note, however, that according to the appellants’ own figures as presented in their brief that based upon the 4-year average rural real estate sales assessment ratio, there were 83 counties in the state that ranged from a 20 percent sales assessment ratio to a 35 percent sales assessment ratio. The state average for these 4 years was 27.35 percent which brings all 83 counties within a 7 or 8 percent range of the average ratio. This same general range is present with reference to the sales assessment ratio- for urban real estate. After pointing out the disparity in these sales assessment ratios between the various counties, the appellants immediately argue the applicability of Laflin v. State Board of Equalization & Assessment, supra. They then state that the Board’s determination not to take action on these sales assessment ratios show conclusively to this court that the Board’s action was arbitrary and capricious and must be found to- not conform to the law.
The Board took five days in the reception of evidence. In each instance, the counties were confronted with their sales assessment ratio for the 4 years mentioned. Most of the testimony of the counties was directed to an attack upon the validity of the sales assessment ratio as a basis- for finding actual value or as a standard of equalization. We cannot review this evidence in detail. We can only generalize. A great number of gross errors in the reports of sales was presented to the Board. For example, in one instance two sales of *622$24,000 were reported to the Board when there was only one. The scarcity and infrequency of sales in many of the counties were noted. It is a reasonable conclusion that sales of small urban properties for amounts below assessed valuation were not reported. It appears that in Lancaster County only 18 percent of the sales which should have been reported were actually sent to the Tax Commissioner for use. The evidence is overwhelming that a great portion of these sales in the various counties were reported at inflated and premium prices due to a variety of factors. It appears that many of the sales reported included large amounts of personal property in a reported consideration that could not properly be related to the actual value of the real estate itself. In some individual cases, it appears that the Tax Commissioner did withdraw some sales because of information furnished him, but it is a fair conclusion from the record that there was no checking of the raw information in any substantial sense; nor was there the application of any uniform standard of evaluation to determine the number of bona fide sales and the amount thereof. The evidence shows that premium prices, sometimes as much as three times the actual value of the property, were paid for some properties for the purposes of completing units. For example, there was an instance where a sale was made in order to complete a seven-section ranch unit at a price of almost double the conceded actual value of the surrounding property. Many sales at premium prices were reported that were the result of an anticipated development in a certain small area on the edge of a town or community. Premium prices, in some counties, were paid for pasture land and for irrigated land that did not reflect the overall average value of the surrounding land in the county. No consideration was given to the fact that time sales contracts on real estate usually reflect an inflated price. No consideration was given for sales resulting from family situations where property was bought by a farmer desiring to pur*623chase extra adjoining land for some member of his family. Testimony shows that premium prices, much above actual value, were paid in many instances by people who take income tax advantage because they are in the higher income tax brackets. In many cases premium prices were paid as a hedge against inflation. It was pointed out in the testimony that m consideration was given to large sales where there is a crop base, such as wheat, and the purchase price often reflects the price of the crops thereon for the current year as well as the actual value of the real estate. In one case, premium prices were paid for approximately eleven parcels of real estate in an estate, because the tenants thereon had lived on the property for a long period of time' and their peculiar necessity and desire for the property inflated the price way above the average actual value of the same or similar land in the community. There was considerable evidence as to spite sales. There was evidence that inferior land was purchased at much above its actual value because of a plan for retiring it in the soil bank program. A large number of the county assessors gave a detailed analysis of many individual sales reported to the state Tax Commissioner. Their evidence is persuasive that these reports furnished no adequate basis for determination of actual bona fide sales and market prices in the ordinary course of trade. Any conclusion drawn from these reports would be uncertain, conjectural, and speculative.
We point out that the Board and this court have no way of knowing what the comparative and relative impact these inequities, errors, and imperfections in the reports of sales had as between the various counties. It was obvious that they would be magnified in the counties where there were reports of very few sales. One percent of the land was reported as sold in some counties. It seems to us apparent that these factors would have a different impact or influence on a purported sales assessment ratio as to different sections of the state and as *624between counties. What the difference is and how it would affect the percentage ratio, the Board and this court have no way of knowing. It is a reasonable assumption, and one upon which the Board could reasonably have acted, that the above factors, inequities, or imperfections in the sales assessment ratio vary in their effect from one county to another and from one part of the state to another. Again we point out that unreliable as the raw information was, sales are only one factor under the statutory formula to be considered in testing the presumption of the validity of county valuations.
As we see it, the sales assessment ratio as compiled in this case was nothing more than the application of a statistical method to a mass of raw, unchecked, and uncertain information. It is clear to us. that it does not reflect the truth and could not be used for the basis of any calculation as to disproportionate valuations between the counties. Moreover, it is not even suggested that any uniform standard of evaluation of this data was applied to it. There was neither any effort made nor any method used to pierce and examine the raw information to determine the bona fide sales and the actual consideration as between the parties.
In determining whether the Board acted arbitrarily and capriciously, we note that the state Tax Commissioner, a member of the Board, after hearing all of the evidence, voted to reject this purported sales assessment ratio as being a proper standard of equalization and valuation. When the official who compiled and presented this study to the Board rejected it himself as a standard for equalization and valuation, we fail to see how this court is in a position to declare that it was arbitrary and unreasonable on the part of the Board to reject it as a proper standard for performing its duty.
As far as we have been able to discover this court has never accepted a sales assessment ratio of this nature as a valid base for the equalization of assessments. In Laflin v. State Board of Equalization & Assessment, *625supra; H/K Company v. Board of Equalization, supra; and County of Grant v. State Board of Equalization & Assessment, supra, similar sales assessment ratios were rejected by this court as being invalid. We point out that in the County of Grant case, supra, the county attempted to use the state sales assessment ratio that was prepared on a 5-year basis. Said the court: “From an examination of the exhibit and the comparisons therein shown as above indicated, it is conclusive that the exhibit has no value as evidence.” In Sioux City Bridge Co. v. Dakota County, 110 Neb. 597, 194 N. W. 729, the Dakota County assessor chose transactions, “* * * which in his judgment presented a reasonable proportion between the consideration named and the assessed value.” We point out that apparently in this case a local county assessor, not only chose a group of sales within the county, but analyzed them to determine which ones were bona fide sales. Nevertheless, appellants said in passing upon this method of valuation as follows: “While this method, no doubt, is entitled to probative force, it is manifest that it is not conclusive and is subject to many imperfections. It is a matter of common knowledge that many sales are based on trades in which the consideration is inflated. The true test in all cases is to arrive at the fair value of the property.”
Nevertheless, appellants rely upon our holding in Laflin v. State Board of Equalization & Assessment, supra. In that case, a 20-year sales assessment was rejected as being too remote, but as we read this case we did not hold that a sales assessment ratio for a shorter period of time and prepared and offered in the manner as present in this case would be a valid basis for equalization. In the Laflin case, the court specifically held that the sales assessment ratio was invalid but held that the Board was arbitrary in using it for making an adjustment for 19 counties and not making a requisite comparable adjustment in Johnson County. There is no indication in the present case of such an arbitrary decision. But, on *626the contrary, there is an entirely consistent refusal to act upon such an invalid basis. We would have the Laflin case here if the Board had accepted the sales assessment ratio for some of the counties and rejected it in its application to the others. The Board, in this case, was faced with the dilemma of applying, in the light of Laflin v. State Board of Equalization & Assessment, supra, a sales assessment ratio on a statewide basis or rejecting it in toto. Nothing less would be accepted under the holding in the Laflin case. It would seem obvious under these circumstances that the Board was not arbitrary or unreasonable in rejecting such a false standard as the evidence demonstrated it to be.
Appellants cite no cases sustaining the validity of the application of a sales assessment ratio to the equalization process before any state board. Our research has revealed a few cases passing on the subject. In Coulter v. Louisville & Nashville R.R. Co., 196 U. S. 599, 25 S. Ct. 342, 49 L. Ed. 615, the results of a study of real estate sales in Kentucky was used in an attempt to show relationship of assessment to full value. The facts in the case do not fully disclose the nature of the study but it could hardly have been any less evaluated as to bona fide sales than the one in the case before us. The court rejected the figures. Justice Holmes of the United States Supreme Court said: “It is obvious that the
accidental sales in a given year may be a misleading guide to average values, apart from the testimony that some at least of the conveyances did not report true prices, yet they furnished the chief weapon of attack.” In May Department Stores Co. v. State Tax Commission (Mo.), 308 S. W. 2d 748, the court rejected a ratio study saying: “This is only mentioned to' show further that the ratio study and the order of the Commission can in nowise be conclusive on matters of individual valuation. We are convinced that plaintiff did not establish a discrimination in this regard; it had the burden.” In People ex rel. Hillison v. Chicago, B. & Q. R.R. Co., 22 Ill. 2d *62788, 174 N. E. 2d 175, the Illinois Department of Revenue annually determined the percentage relationship between assessed value and full fair cash value transactions shown to be bona fide sales as established through an analysis of property transfers and other means. This case and the others that we have examined sustaining the use of a sales assessment ratio reflect a situation far different than we have here. In all of these cases there was a scientific evaluation of the raw information or data from the original sales, and there was an application of a uniform standard of evaluation in order to determine the fair value of the land involved in transactions shown to be bona fide sales.
The Legislature has required these reports of sales since 1945 but has failed to recognize them as a suitable method for valuation or equalization. Instead, the Legislature has moved to set up a uniform standard for this basis. The 1963 session of the Legislature adopted a program of statewide appraisal contained in sections 77-1301 to 77-1301.08, R. S. Supp., 1963. The objective is a comprehensive and uniform system of scientific reappraisal of real property and improvements in the State of Nebraska. This is the standard that the Legislature has set up> and adopted on a statewide basis. In the light of this situation, can it be said that the Board acted unreasonably and capriciously and outside of the mandate of the law when it refused to accept a sales assessment ratio and instead acted upon the various presumptions applicable to the abstracts of assessments that were furnished it, the testimony of almost all of the county assessors, and the other information and knowledge that was available to it? We think not.
Appellants argue that some of the counties have not changed their assessments for a number of years. They argue that various counties adjusted their values according to different percentages of appraisal reports. But, the personnel, methods, and standard used by different boards appointed by the various counties vary *628widely. The appraisal reports were only one of the factors to be considered. The judgment as to valuation and equalization within each county is committed to the sound discretion of the Board. The various county officials appeared before the Board and explained to it why their various appraisals were accepted or rejected in part and gave the reasons therefor. Since there was no common uniform appraisal standard adopted on a statewide basis, we cannot say that the Board was capricious or arbitrary in accepting the various explanations by the different counties as to the weight they gave their appraisals. It is argued that several counties took into consideration the valuations on similar lands in surrounding counties. Actual value is largely a matter of opinion, and we cannot say that the Board was arbitrary and capricious in failing to adjust these counties because of this factor.
Appellants argue that several county assessors admitted that their valuations were below the “actual value” level, but approximation is all that is required. A range above or below 35 percent of actual value was permissible. And, as we interpret these isolated statements, they constitute nothing more than an admission of the impossibility, under our present system, of arriving at any precise and definite value. The Board, by its action, did not indict them for their candor. And, on review, we do not feel that we could find that the Board was arbitrary and capricious in refusing to take these isolated statements and proceed to equalize all county valuations on a statewide basis. Furthermore, we can find nothing in their testimony that would indicate any concession that their values were unequal or disproportionate with the other counties. The great majority of the other counties did testify that their valuations were at 35 percent of actual value. Even using the sales assessment ratio as a basis of comparison, little if any difference is shown between these counties and the ones testifying that their property was at actual value.
*629In closing we feel that this record does not disclose on its face, as it did in Laflin v. State Board of Equalization & Assessment, supra, that the action of the Board was arbitrary, capricious, unreasonable, and constituted a manifest and designed departure from the law. Basically, the appellants’ case rests upon an invalid sales assessment ratio-, rejected as being unreliable by the member of the Board who- prepared it and the equivocal admissions of a few county assessors. We cannot say that the Board was arbitrary and capricious in not permitting this type of evidence to prevail. Against it, the Board weighed the presumptions applicable to the various abstracts of assessment, the positive evidence before it by the various county officials, the knowledge of members of the Board as to- value, and their right to consider any other information satisfactory to them.
We do not mean to- say that there was no-t some evidence of probative force upon which the Board could have acted. Perhaps, this court sitting as a super board of equalization would have evaluated the evidence differently and made some adjustments, but we may not, as was said in Laflin v. State Board of Equalization & Assessment, supra, sit as a super board of equalization and pass upon the merits of the evidence. The Board alone is vested with this power and may exercise a wide latitude of judgment and discretion. In order to reverse the order of the Board, we would be required to hold the Board utterly failed to follow a reasonable course of action and that its decision was illegal, arbitrary, and capricious. We would be required to hold, in effect, that it followed a course of action that was a designed and manifest departure from the law. The Board followed a reasonable procedure, heard all of the evidence, and reached its conclusion that the appellants had failed to meet their burden. We cannot say that it was arbitrary and capricious in doing so, and in rejecting as unreliable a demonstrably false guide for equalization.
We conclude that the assignments of error predicated *630by the appellants herein cannot be sustained. It is ordered that the decision and final order of the State Board of Equalization and Assessment be and is hereby affirmed.
Affirmed.